Citation Nr: 1242414	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-31 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for external popliteal nerve of the bilateral lower extremities as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for dermatophytosis, also claimed as fungal infection of the feet and hands, as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for unfavorable ankylosis of five digits of one hand, also claimed as Dupuytrens contracture of the hands, as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for adhesive capsulitis of the shoulders, as secondary to diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Detroit, Michigan.

The Board notes that the Veteran requested to be afforded with a Board hearing at the RO in connection with his appeal on his VA Form 9.  While the hearing was scheduled for the Veteran to take place on January 9, 2012, the Veteran failed to appear and did not again request its postponement.  Thus, his request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

1. The Veteran did not have "service in the Republic of Vietnam" and was not exposed to herbicides during active service.

2. The evidence shows that the Veteran's diabetes mellitus, type II, did not have its onset during service, did not develop within one year of his discharge, and is not otherwise related to a disease or injury of service origin. 

3. The evidence of record reveals that the Veteran's external popliteal nerve of the bilateral lower extremities, did not have its onset during service nor was it proximately due to the Veteran's diabetes mellitus type II.

4. The evidence of record reveals that the Veteran's dermatophytosis, also claimed as fungal infection of the feet and hands, did not have its onset during service nor was it proximately due to the Veteran's diabetes mellitus type II.

5. The evidence of record reveals that the Veteran's unfavorable ankylosis of five digits of one hand, also claimed as Dupuytrens contracture of the hands, did not have its onset during service nor was it proximately due to the Veteran's diabetes mellitus type II.

6. The evidence of record reveals that the Veteran's adhesive capsulitis of the shoulders, did not have its onset during service nor was it proximately due to the Veteran's diabetes mellitus type II.


CONCLUSION OF LAW

1. Diabetes was not incurred in or aggravated by service, and service connection for diabetes may not be presumed based on herbicide exposure or the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2. External popliteal nerve of the bilateral lower extremities was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

3. Dermatophytosis, also claimed as fungal infection of the feet and hands was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

4. Unfavorable ankylosis of five digits of one hand, also claimed as Dupuytrens contracture of the hands was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, a service-connected disease or injury.        38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

5. Adhesive capsulitis of the shoulders was not incurred in or aggravated by active duty service, may not be presumed to have been incurred in service, and is not proximately due to, or the result of, a service-connected disease or injury.         38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are 

not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183  (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Notice letter sent to the Veteran in November 2007 and May 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The May 2009 notice letter also provided the Veteran with the requirements pursuant to Dingess. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA obtained the Veteran's service medical records.  The VA has also incorporated VA and private treatment records into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained. 

The Board acknowledges that the Veteran was not afforded a VA examination for all the issues on appeal as part of the development of his claims.  (The Veteran was afforded a VA examination only for the issues of entitlement to service connection for dermatophytosis [also claimed as fungal infection of the feet and hands] as secondary to diabetes mellitus, type II, and unfavorable ankylosis of five digits of one hand [also claimed as Dupuytrens contracture of the hands], as secondary to diabetes mellitus, type II.)

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence showing, a causal connection between the claimed disorders and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In addition, certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001). 

Subsequently, in May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a Veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final. 

Diabetes mellitus, type II

The Board notes that the existence of a current disability is not at issue in this case. The Veteran's medical treatment records clearly show that he has been diagnosed with diabetes mellitus, type II.  According to the evidence of record, the Veteran stated he was diagnosed with diabetes in 1989; approximately 20 years after the Veteran's separation from service; thus, the presumption of service connection for certain chronic diseases that become manifest to a degree of 10 percent or more within one year of separation does not attach.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he developed prostate cancer and a secondary mood disorder from Agent Orange exposure while serving on a ship in the offshore waters of Vietnam.  However, the Veteran's service personnel records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Rather, they show that he served in the U.S. Navy aboard a naval vessel, the USS Ranger, as a storekeeper in the waters offshore of Vietnam, but do not show, nor does the Veteran allege, that he physically set foot in Vietnam.  The Veteran claimed that his exposure to herbicides was from the spray drift of Agent Orange while at sea and from direct contact with aircrafts on board the ship which had become contaminated with Agent Orange.  

As stated, the Veteran's DD-214 does not appear to confirm in-country service in Vietnam and the November 2007 response to the VA's official Request for Information shows that they were "unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam."  The information verifies that the unit was credited with Vietnam service during pertinent periods, but there was "[n]o records of exposure to herbicides."

The Veteran could claim the presumption by showing direct exposure to herbicides, but he has not asserted actual exposure to herbicides, and there is no evidence of such.  The Board acknowledges the Veteran claim that he had direct exposure to herbicides from contaminated aircrafts on board the USS Ranger.  However, in May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, part IV, Subpart ii, Chapter 2, Section C, Part 10.l.  Therefore, the evidence is against the finding the Veteran had direct exposure to herbicides.

The Veteran could still receive service connection for diabetes mellitus, type II, if he showed these disabilities were directly related to service (see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)), however, there is no medical opinion of record that purports to relate either of these disabilities to any injury or disease in service.  Specifically, the Veteran's service medical records show no complaints of, or treatment for diabetes mellitus, type II, and the evidence does not show a diagnosis of diabetes until at least 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran certainly believes that there is such a relationship, and the Board does not doubt his sincerity; however, he is not shown to possess the requisite medical knowledge or training to offer an opinion regarding the etiology of his condition.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In sum, the criteria for service connection for diabetes mellitus are not met. 

Peripheral neuropathy of the lower extremities; dermatophytosis (also claimed as fungal infection of the feet and hands); unfavorable ankylosis of five digits of one hand (also claimed as Dupuytrens contracture of the hands); adhesive capsulitis of the shoulders

The Veteran essentially contends that his peripheral neuropathy of the lower extremities, dermatophytosis, unfavorable ankylosis of five digits of one hand, adhesive capsulitis of the shoulders are due to diabetes mellitus, which is not a service-connected disability.  In order to establish service connection on a secondary basis, the evidence must show a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Board determined the Veteran's diabetes mellitus, type II, was not service connected on a direct or presumptive basis; thus, the Veteran's claims cannot be granted on a secondary basis as a matter of law.

While these claims appear to be for secondary service connection, the Board has also considered whether they are directly related to service.  However, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur peripheral neuropathy of the lower extremities, dermatophytosis, unfavorable ankylosis of five digits of one hand, or adhesive capsulitis of the shoulders in service, and that these symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of these conditions, including no evidence of chronic symptoms of the conditions during service, and do not demonstrate any relevant injury.  The Board notes that the Veteran does not allege these conditions started directly to service but that it was secondary to his diabetes mellitus, type II.

There is simply no competent, probative, medical evidence or opinion even suggesting a relationship between any of these disorders and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent medical evidence to support the claim for service connection for peripheral neuropathy of the lower extremities, dermatophytosis, unfavorable ankylosis of five digits of one hand, adhesive capsulitis of the shoulders on a direct basis.

The Board has considered the Veteran and his representative's contentions, however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's conditions and active military service, including no credible evidence of chronic symptoms these conditions in service or continuity of symptomatology which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities, dermatophytosis (also claimed as fungal infection of the feet and hands), unfavorable ankylosis of five digits of one hand (also claimed as Dupuytrens contracture of the hands), adhesive capsulitis of the shoulders, including presumptively as claimed due to herbicide exposure, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for external popliteal nerve of the bilateral lower extremities as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for dermatophytosis, also claimed as fungal infection of the feet and hands, as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for unfavorable ankylosis of five digits of one hand, also claimed as Dupuytrens contracture of the hands, as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for adhesive capsulitis of the shoulders, as secondary to diabetes mellitus, type II, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


